NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 RAFAL FILIPCZYK,
                  Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5009
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 09-CV-045, Judge Thomas C. Wheeler.
               __________________________

                Decided: June 22, 2010
              __________________________

    RAFAL FILIPCZYK, of Diamondhead, Mississippi,
pro se.

    ANTONIA R. SOARES, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and ALAN J.
LO RE, Assistant Director. Of counsel was ROBERT E.
FILIPCZYK   v. US                                       2


YOUNG, Navy General Counsel Office, United States
Department of the Navy, of Stennis Space Center Missis-
sippi.
              __________________________

   Before RADER, Chief Judge, LINN and PROST, Circuit
                        Judges.
PER CURIAM.

    Rafal Filipczyk appeals the United States Court of
Federal Claims’ the dismissal of his request for lodging
expense reimbursement due to lack of jurisdiction, and in
the alternative, summary judgment in favor of the Gov-
ernment action denying his request. Because we agree
that Mr. Filipczyk is not entitled to the requested reim-
bursement as a matter of law, we affirm the summary
judgment of the Court of Federal Claims.

                     BACKGROUND

    Mr. Filipczyk is a civilian employee of the Naval
Oceanographic Office (“NAVOCEANO”). He is regularly
assigned temporary duty aboard naval ships traveling
across open waters and docked in foreign ports. Certain
terms of Mr. Filipczyk’s employment conditions are gov-
erned by a Collective Bargaining Agreement (“CBA”)
between his employer, NAVOCEANO, and his labor
union, American Federation of Government Employees
Local 1028. One such term is that NAVOCEANO does
not reimburse employees for lodging costs incurred during
the first forty-eight hours in port.

    While a ship is in open waters, employees on board
are lodged in shipboard quarters. When the ship is
docked in port, the employees are free to leave the ship
during their off-duty hours. At night, the employees have
3                                            FILIPCZYK   v. US


the option of sleeping in their shipboard quarters, or
staying at a hotel in town. Shipboard quarters are pro-
vided to employees free of charge at all times. Per the
CBA, NAVOCEANO will reimburse employees for hotel
costs incurred after the first forty-eight consecutive hours
in port. Thus, if an employee wishes to stay at a hotel the
first night or two in port, the CBA requires that he do so
at his own expense.

    In September of 2007, Mr. Filipczyk was serving on
board a ship that docked at Naha, Japan, for three days.
Mr. Filipczyk rented a hotel for three nights, September
25-28, one of which nights was during the first forty-eight
hours in port. The following month, Mr. Filipczyk’s ship
docked at Saesbo, Japan, and Mr. Filipczyk rented Gov-
ernment quarters on shore for two nights during the first
forty-eight hours in port. Mr. Filipczyk submitted docu-
mentation for all of his incurred lodging expenses when
he returned to his permanent station at Stennis Space
Center in Mississippi. NAVOCEANO refused to reim-
burse Mr. Filipczyk for the lodging expenses incurred
during his first night in Naha and his first two nights in
Saesbo. The amount of the non-reimbursed expenses
totaled $175.17.

    Mr. Filipczyk appealed the denial of his reimburse-
ment request to the Civilian Board of Contract Appeals
(“CBCA”), alleging violations of the Travel Expense Act 5
U.S.C. §§ 5702(a)(1), (a)(2); 41 C.F.R. § 301-11.3., the
Defense Housing Management Manual, 5 U.S.C. §
5911(e), and the Federal Service Labor-Management
Relations Act (“FSLMRA”) 5 U.S.C. §§ 7101-35. The
CBCA dismissed the claim for lack of subject matter
jurisdiction, because the claim pertained to a provision of
the CBA. The CBA sets forth exclusive administrative
FILIPCZYK   v. US                                       4


procedures for resolving grievances, and appeal to the
CBCA is not one of those procedures.

    In September of 2008, Mr. Filipczyk filed a compliant
in the Court of Federal Claims seeking vacatur of the
CBCA’s dismissal of his appeal. The Court of Federal
Claims dismissed Mr. Filipczyk’s complaint for lack of
subject matter jurisdiction because the claim did not seek
monetary relief as required under the Tucker Act. See 28
U.S.C. § 1491 (a)(1). The Court of Federal Claims also
noted in its opinion that it did not have jurisdiction to
review decisions of the CBCA.

    In January of 2009, Mr. Filipczyk filed a second com-
plaint in the Court of Federal Claims seeking money
damages in the amount of $175.17, pursuant to the Travel
Expense Act, 5 U.S.C. §§ 5702(a)(1) and (a)(2). He also
included the allegations previously brought to the CBCA
that the travel provision of the CBA violated various
federal statutes and regulations.

    The Court of Federal Claims found that it did not
have jurisdiction to hear Mr. Filipczyk’s complaint that
the CBA violated the FSLMRA, § 5911(e), or the Defense
Housing Management Manual, because none of those
sources of law confer a substantive right to money dam-
ages against the United States. The Court of Federal
Claims held that the Federal Labor Relations Authority
(“FLRA”) has exclusive jurisdiction to hear claims related
to the FSLMRA, providing an additional reason why the
Court of Federal Claims has no jurisdiction to hear that
claim.

    Mr. Filipczyk moved for reconsideration, arguing that
the money-mandating Travel Expense Act provides a
jurisdictional hook for his non-money-mandating
5                                           FILIPCZYK   v. US


FSLMRA, § 5911(e), and Housing Manual claims. He
reasoned that evaluating the legality of the CBA is in-
separable from and necessary for determining whether he
is entitled to money damages under the Travel Expense
Act. See Holley v. United States, 124 F.3d 1462, 1465
(Fed. Cir. 1997).

    The Court of Federal Claims denied the motion, and
held that Tucker Act jurisdiction requires each claim
presented to arise independently from a money-
mandating statute. In the alternative, the Court of
Federal Claims found that if it possessed jurisdiction over
the § 5911(e) claim, then the Government was entitled to
summary judgment that the CBA did not violate the cited
provision under Court of Federal Claims precedent.
Finally, the Court of Federal Claims found that the Gov-
ernment was entitled to summary judgment that the CBA
travel provision did not violate the Travel Expense Act.
The Court of Federal Claims found that federal agencies
have wide discretion in setting per diem allowances. The
cited statute and regulation provide for per diem allow-
ances, but do not specify any minimum amount or
whether any restrictions may apply.

    Mr. Filipczyk timely appealed to this court. This
court has jurisdiction over appeals from the Court of
Federal Claims under 28 U.S.C. 1295(a)(3). On appeal,
Mr. Filipczyk contends that the Court of Federal Claims
erred in dismissing his claims under the FSLMRA and
Defense Housing Manual, and erred in granting summary
judgment as to his claims under the FSLMRA and Travel
Expense Act. We address each claim below.
FILIPCZYK   v. US                                        6


                         DISCUSSION

    Both parties acknowledge that there were no issues of
fact in dispute before the Court of Federal Claims, and
that every one of Mr. Filipczyk’s claims is properly re-
solved as a matter of law. The dispute on appeal is only
whether the various legal questions presented were
properly decided. We review the Court of Federal Claims’
legal conclusions, determinations of jurisdiction, and
award of summary judgment without deference. Penning-
ton Seed, Inc., v. Produce Exch. No. 299, 457 F.3d 1334,
1338 (Fed. Cir. 2006); Seuss v. United States, 535 F.3d
1348, 1359 (Fed. Cir. 2008); City of Tacoma v. Richardson,
163 F.3d 1337, 1339 (Fed. Cir. 1998).

                    Jurisdictional Dispute

    The Court of Federal Claims does not have jurisdic-
tion to prospectively enjoin the enforcement of contracts.
Such relief must be obtained from a tribunal with subject
matter jurisdiction over the legal challenge to the con-
tract. The tribunal with subject matter jurisdiction over
the CBA here is the FLRA. The FLRA was created by
Congress for the purpose of enforcing collective bargain-
ing agreements and adjudicating the negotiability of
bargaining terms. It has exclusive jurisdiction to declare
certain provisions of such agreements invalid or unen-
forceable. If an aggrieved party is unsatisfied with the
disposition of his claim before the FLRA, he may seek
judicial review of the case in a federal appellate court. 5
U.S.C. § 7123(b).

    The Government responds to most of Mr. Filipczyk’s
claims by arguing that the Court of Federal Claims does
not have jurisdiction to decide the negotiability of terms
under a CBA, whether a CBA violates Department of
7                                            FILIPCZYK   v. US


Defense housing guidelines, or whether the CBA violates
a statutory prohibition against compelling federal em-
ployees to rent government quarters. These statutes are
not money-mandating, and the Tucker Act itself does not
confer any substantive right to relief. The Government
concludes that the Court of Federal Claims can only
entertain claims that independently arise from a money-
mandating statute.

    Mr. Filipczyk responds that the Court of Federal
Claims has jurisdiction under the money-mandating
Travel Expense Act, and thus has jurisdiction over the
entire cause, including related claims under laws that are
not themselves money-mandating. The Court of Federal
Claims rejected Mr. Filipczyk’s argument, holding that all
claims brought before the Court of Federal Claims must
independently relate back to a money-mandating statute.
See Synernet Corp. v. United States, 41 Fed. Cl. 375, 382
(Ct. Cl. 1998).

    It appears to us from the record in this case that the
Court of Federal Claims erred in finding that it had no
jurisdiction to entertain arguments that were not directly
based on a money-mandating statute. Claimants in the
Court of Federal Claims may argue issues based on
violations of the Constitution or of a statute or regulation
to support their claims for monetary relief under money-
mandating statutes. Holley, 124 F.3d at 1467 (holding
that the Court of Federal Claims had jurisdiction to
decide an alleged due process violation related to his
claim for damages under a money-mandating statute); see
also Trek Leasing, Inc. v. United States, 62 Fed. Cl. 673,
677-78 (2004) (holding that the Court of Federal Claims
had pendant jurisdiction over a state law contract claim
that was part of the same case as a claim over which the
FILIPCZYK   v. US                                         8


Court of Federal Claims had jurisdiction pursuant to 28
U.S.C. § 1498(b)).

    The Court of Federal Claims has jurisdiction to con-
sider all of Mr. Filipczyk’s arguments directly related to
the alleged violation of the Travel Expense Act. This
includes jurisdiction over prerequisite questions as to
whether the CBA is lawfully enforceable against Mr.
Filipczyk for purposes of denying him expenses to which
he would otherwise be entitled under the Travel Expense
Act. Accordingly, the Court of Federal Claims has juris-
diction to determine whether the CBA violates the De-
fense Housing Manual, § 5911(e), or the FSLMRA, to the
limited extent that such a determination will resolve
whether the CBA is a lawful reason to deny Mr. Filipczyk
the reimbursement to which he claims to be entitled
under the Travel Expense Act.

                         FSLMRA

    Under 5 U.S.C. §§ 7101-35, commonly known as the
FSLMRA, unions and federal agencies must negotiate in
good faith over terms and conditions of employment, and
those negotiated terms are binding unless a bargaining
proposal is inconsistent with existing federal law, rule, or
regulation. See 5 U.S.C. § 7117(a)(1). Mr. Filipczyk
argues that the negotiated rule against reimbursing
lodging expenses incurred within the first forty-eight
hours in port is in violation of 5 U.S.C. § 5911(e), the
Defense Housing Manual, and the Travel Expense Act,
and is thus invalid. If Mr. Filipczyk is correct that the
travel provision of the CBA is contrary to one of these
laws, then the Court of Federal Claims is authorized to
award him damages pursuant to a money mandating
statute, in the amount of the travel reimbursement to
which he would be entitled but for the invalid CBA.
9                                             FILIPCZYK   v. US


    The FSLMRA does not, however, confer on the Court
of Federal Claims the authority to enjoin the enforcement
of the CBA or award Mr. Filipczyk any other declaratory
relief. Such relief must first be sought at the FLRA, and
then a proper appellate court. 5 U.S.C. § 7123(b). We
thus turn to the contrary provisions of law that Mr.
Filipczyk contends invalidate the CBA.

                     5 U.S.C. § 5911(e)

    Since we determine that the Court of Federal Claims
had jurisdiction to decide the issue presented by Mr.
Filipczyk regarding the CBA’s alleged violation of 5
U.S.C. § 5911(e), we now turn to the Court of Federal
Claims’ alternative disposition of that issue on the merits.

    Section 5911(e) prohibits the Government from re-
quiring employees to occupy quarters on a “rental basis.”
The Court of Federal Claims found that the CBA provi-
sion prohibiting reimbursement of lodging expenses
incurred during the first forty-eight hours in port did not
violate § 5911(e). The Court of Federal Claims’ conclusion
relied on its decision in Boege v. United States, 206 Ct. Cl.
560, 566 n.4 (1975), which noted that § 5911(e) did not
apply to shipboard quarters in a foreign port that are
provided free of charge.

    Mr. Filipczyk cited to the Court of Federal Claims and
to this court several decisions by the Government Ac-
countability Office holding under other circumstances
that § 5911(e) applies to quarters furnished by the Gov-
ernment, regardless of whether they are provided for free
or at cost. See To the Sec’y of the Air Force, B-15617, 44
Comp. Gen. 626, 630 (Apr. 15, 1965); Matter of Fed.
Aviation Admin.: Gov’t Quarters, B-195859, 1980 WL
16914, at *4 (Comp. Gen. Mar. 18, 1980). Mr. Filipczyk
FILIPCZYK   v. US                                       10


argues that the Comptroller General’s analysis in these
opinions is more persuasive than that of the Court of
Federal Claims, and asks this court to resolve the appar-
ent conflict in law.

    Mr. Filipczyk acknowledges, however, that the plain
language of § 5911(e) specifying “rental basis” does not on
its face include shipboard quarters provided free of
charge. Mr. Filipczyk asks this court to take the extraor-
dinary measure of intentionally looking past the plain
language of the statute, and interpreting the language to
better comport with what Mr. Filipczyk contends was the
intent of Congress in passing the Act. He alleges that the
Comptroller General did just this in the cited opinions,
and that this court should follow his persuasive example.

    We do not agree with Mr. Filipczyk that the clear in-
tent of Congress was to include in the scope of § 5911(e)
shipboard quarters provided free of charge in a foreign
port, especially where employees have the option of stay-
ing elsewhere at their own expense. Moreover, we do not
agree that interpreting the statute to deliberately reach
beyond its plain language is appropriate under the facts
of this case.

                    Defense Housing Manual

    Section C5.1.3.1 of the Housing Manual for the De-
partment of Defense provides that Defense personnel
staying in transient quarters should have the same qual-
ity of furnishing as they would in a good-quality, mid-
level hotel. Section C5.1.3.10 defines the services and
supplies required to satisfy section C5.1.3.1.        Mr.
Filipczyk argues that the CBA is invalid because it effec-
tively requires personnel to occupy shipboard quarters
that are inferior to a good-quality, mid-level hotel.
11                                           FILIPCZYK   v. US


     The Court of Federal Claims dismissed this claim for
lack of subject matter jurisdiction under the same ration-
ale as Mr. Filipczyk’s § 5911(e) claim, but did not go on to
dispose of Mr. Filipczyk’s Housing Manual claim on the
merits in the alternative. Although we determine that
the Court of Federal Claims has jurisdiction to consider
this claim for the reasons discussed above, we hold that
the Government would be entitled to summary judgment
that the CBA does not violate the Defense Housing Man-
ual.

    There is no indication in the record that the CBA is
invalid for conflicting with the Defense Housing Manual.
Mr. Filipczyk has not alleged sufficient facts that the
shipboard quarters provided free of charge and occupied
while the ship is in the open waters and during the first
forty-eight hours in port constitute transient quarters
within the meaning of the Housing Manual, or that they
violate the guidelines of the Housing Manual. Nor has he
indicated that the guidelines in the Housing Manual are
judicially enforceable. There is no indication in the record
that even if the CBA deviated from the transient quarters
guidelines or any other guidelines in the Housing Manual,
it would constitute a violation of a “[f]ederal law or any
Government-wide rule or regulation” such that it would
invalidate the CBA under the FSLMRA. Accordingly, we
conclude that Mr. Filipczyk has not alleged facts suffi-
cient to prove that the CBA is invalid for conflicting with
sections C5.1.3.1-10 of the Defense Housing Manual. 5
U.S.C. § 7117(a)(1).

                   Travel Expense Act

    The Travel Expense Act and its accompanying regula-
tion provide that a federal employee traveling on official
business away from his designated post of duty shall be
FILIPCZYK   v. US                                        12


entitled to (a) a per diem allowance (b) reimbursement for
actual and necessary expenses or (c) some combination of
(a) and (b). 5 U.S.C. § 5702(a)(1); 41 C.F.R. § 301-11.3.
The amount of the per diem and the maximum amount of
reimbursement are set by other sources of authority. 5
U.S.C. § 5702(a)(2).

    The Court of Federal Claims found that the denial of
Mr. Filipczyk’s travel expenses pursuant to the CBA does
not violate the Travel Expense Act, because agencies have
wide discretion in authorizing travel allowances that they
determine to be in the best interest of promoting United
States official business. We agree with the Court of
Federal Claims that the CBA does not violate the Travel
Expense Act. The bargained-for reimbursement provision
of the CBA is within the wide discretion granted to agen-
cies under the Travel Expense Act, and is not so unrea-
sonable as to violate the letter or spirit of 5 U.S.C. §
5702(a). Since the CBA is not invalid under any of the
other statutes that Mr. Filipzyk cites, it provides a lawful
basis for denying Mr. Filipczyk’s travel expense reim-
bursement request.

    Accordingly, we affirm the Court of Federal Claims’
judgment that the Government is entitled to summary
judgment that NAVOCEANO’s denial of Mr. Filipczyk’s
reimbursement request was not in violation of the Travel
Expense Act.

                         AFFIRMED